t c summary opinion united_states tax_court howard jones petitioner v commissioner of internal revenue respondent docket no 708-02s filed date howard jones pro_se travis vance iii for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’ sec_1 unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue federal_income_tax the issues are whether with respect to petitioner’s daughter and son petitioner is entitled to claim dependency_exemption deductions and an earned_income_credit eic petitioner resided in thomson georgia at the time the petition was filed the facts may be summarized as follows petitioner is divorced petitioner’s former wife was awarded custody of their two minor children ashley jones born and justin jones born collectively the children the record does not contain either the divorce decree or custody decree during petitioner resided in marathon shores florida and the children resided with petitioner’s former wife in thomson georgia in preparing his federal_income_tax return petitioner claimed two dependency_exemption deductions and an eic with respect to the children respondent disallowed the dependency_exemption deductions because petitioner did not attach to his return a written declaration executed by his former wife waiving her right to the deductions and the eic because the children did not reside with petitioner for more than months in dependency_exemptions sec_151 and sec_152 provide that a taxpayer is entitled to deduct an exemption for a minor child if the taxpayer provides over half of the support for the minor child in the case of a minor child whose parents are divorced or separated and together provide over half of the support for the minor child sec_152 provides that the parent having custody for a greater portion of the calendar_year custodial_parent generally shall be treated as providing over half of the support for the minor child a noncustodial_parent however may be treated as providing over half of the support for the minor child if the requirements of sec_152 are satisfied sec_152 provides that a noncustodial_parent is treated as providing over half of the support if a the custodial_parent signs a written declaration that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year the internal_revenue_service prescribed form_8332 release of claim to exemption for child of divorced or separated parents as the appropriate form in which the noncustodial_parent may satisfy the written declaration requirement of sec_152 see 114_tc_184 affd on another ground sub nom 293_f3d_1208 10th cir sec_1_152-4t a q a-3 temporary income_tax regs fed reg aug petitioner as a noncustodial_parent failed to provide a form_8332 or any other written declaration to establish that his former wife waived her right to the dependency_exemption deductions with respect to the children we hold that petitioner is not entitled to the dependency_exemption deductions see mccarthy v commissioner tcmemo_1995_557 ferguson v commissioner tcmemo_1994_ earned_income_credit sec_32 generally provides eligible individuals with an eic against their income_tax_liability an eligible_individual is defined as an individual who has a qualifying_child for the taxable_year sec_32 as relevant herein a qualifying_child must satisfy a residency test sec_32 provides that the qualifying_child must have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year at trial petitioner admitted that the children did not reside with him during the taxable_year we conclude that temporary regulations are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 see also 751_f2d_123 2d cir revg on other grounds tcmemo_1984_145 sec_7491 concerning burden_of_proof has no bearing on the underlying substantive issues petitioner is not entitled to an eic see briggsdaniels v commissioner tcmemo_2001_321 brignac v commissioner tcmemo_1999_387 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
